Citation Nr: 0820989	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for a left wrist disability 
to include as secondary to service-connected disabilities of 
the right upper extremity.  





ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981 and from December 1991 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have a left wrist 
disability attributable to his period of active service, nor 
is it attributable to service-connected disability.  


CONCLUSION OF LAW

A left wrist disability was not caused or worsened by service 
or a service-connected disability, nor is arthritis presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2005, February 2007 and April 
2007VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices were not given prior to the 
appealed AOJ decision, dated in November 2005.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notices in this matter does not nullify the rating action 
upon which this appeal is based.  Because proper notices were 
provided in December 2005, March 2006, February 2007 and 
April 2007 and a Supplemental Statement of the Case was 
issued subsequent to those notices in May 2007, the Board 
finds that the notices are pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of his disability, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  In a June 2007 communication to VA, the veteran 
withdrew his request for a BVA hearing.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks service connection for a left wrist 
disability, to include as secondary to his service-connected 
disabilities of the right upper extremity.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran's service medical records (SMRs) are devoid of 
any reference to treatment for a left wrist injury or left 
wrist pain.  An April 1994 treatment report reflects the 
veteran's complaints of neck pain radiating to the left 
trapezius and to the left elbow.  There is no mention of any 
left wrist pain or injury.  Upon discharge, the veteran was 
not noted to have any left wrist injury or condition.  

The Board notes that the veteran is currently diagnosed as 
having osteoarthritis of the left wrist.  As there is no 
question that the veteran currently has a disability of the 
left wrist, the issue before the Board is whether the 
veteran's left wrist disability had its onset during his 
active service or is due to his service-connected 
disabilities of the right upper extremity.  

In March 2004, the veteran underwent a predischarge VA 
examination.  The report reflects examination of the right 
upper extremity, but not the left upper extremity.  There 
were no notations made as to any complaints of left wrist 
pain or injury as reported by the veteran.  

The veteran's co-worker submitted a statement on his behalf 
dated in January 2005.  She stated that she noticed the 
veteran subconsciously rubbing his elbows and wrists while he 
was working.  She further noticed that he would have to rest 
his arms while using saws and hand tools and she thought his 
strength was waning.  

That same month, the veteran's wife submitted a statement to 
VA.  She indicated that the veteran had weakness in his left 
wrist and it had its onset while he was serving in the Coast 
Guard.  She recalled that his wrists would "give out" on 
him.  

In May 2005, the veteran underwent a VA examination for his 
right upper extremity-specifically, symptoms of right elbow 
epicondylitis and right median nerve damage.  At the time, 
the veteran complained of similar symptoms in his left elbow 
and wrist.  The left wrist was not evaluated at that time.  

In October 2005, the veteran underwent a VA examination for 
left hand, wrist and elbow problems.  The veteran advised 
that the onset of his left wrist pain was in 1993 and the 
pain level was currently at 9 out of 10 at its worst and 5 
out of 10 at its least painful.  He reported intermittent, 
biweekly tingling and numbness which affected his fingers.  
The veteran did not report a history of surgery or injury to 
his left hand and stated that he experienced bilateral 
decreased grip strength.  He also complained to weakness, 
stiffness and fatigability.  Upon physical examination, the 
veteran's left wrist appeared normal and there was no 
evidence of grimace or other facial expression during range 
of motion testing.  Further, there was no evidence of 
fatigue, weakness or lack of endurance with repetitive motion 
in the left wrist.  The veteran did not complain of left 
wrist pain and the examiner indicated that the examination of 
his left wrist and x-ray of the left wrist were normal.  

In the veteran's June 2006 substantive appeal, he advised 
that during the March 2004 VA examination he had reported 
experiencing pain and weakness in both upper extremities, not 
just the right side as had been noted. 

In February 2007, the veteran underwent a VA examination 
regarding his left upper extremity.  He complained of reduced 
grip strength and locking of the hand due to pain.  He 
reported that he experienced dull pain every time he used his 
left hand-rated as 7 out of 10 in terms of pain severity.  
The veteran advised that he had weakness, lack of endurance 
and fatigability in his left upper extremity.  The veteran 
reported using his left hand to compensate for the pain in 
his right hand.  He related that he had no direct injury to 
the left wrist, but he experienced pain beginning in his left 
hand and radiating down to his left wrist.  He reported that 
the muscles and tendons tightened and the pain in his left 
elbow tendon radiated down to his left wrist.  The veteran 
advised that he experienced constant pain at 2 out of 10 and 
constant decreased strength in the wrist.  With vibration or 
repetitive use, the veteran experienced flare-ups of left 
wrist pain.  Additionally, he experienced pain when his elbow 
popped or when he rotated his wrist.  

Upon physical examination, the veteran claimed pain to 
palpation on all areas of the wrist, but there was no facial 
grimacing.  The examiner found no evidence of fatigue, 
weakness, lack of endurance or incoordination with repetitive 
use.  The examiner indicated that there was no objective 
evidence of painful motion, edema, effusion, instability, 
redness, heat, abnormal movement or guarding movement of the 
veteran's left wrist.  The x-ray of the left wrist revealed 
mild osteoarthritis without evidence of fracture or 
dislocations.  After review of the veteran's claims file, the 
examiner diagnosed the veteran as having osteoarthritis of 
the left wrist as found on the x-ray.  Upon clinical 
examination, she found mild limitations in the radial and 
ulnar deviations.  The veteran was further noted to have mild 
limitations in radial and ulnar deviations.  There was no 
evidence of systemic disease causing pain and he reported 
positive Tinel's for all of the wrist nerves.  The examiner 
indicated that there was no evidence of osteoarthritis of the 
left wrist until conduction of the current x-rays.  She 
indicated that the osteoarthritis was likely age related and 
was thus, less likely than not related to the left upper 
extremity complaints noted in service.  She further opined 
that the veteran's osteoarthritis of the left wrist did not 
have its onset during active duty.  

In March 2007, the veteran underwent an EMG study of his left 
hand, wrist and arm.  Pain was noted to occur in the extensor 
forearm with wrist extension.  After the electromyographic 
and nerve conduction studies were performed on the left upper 
extremity, the findings were noted to be normal and without 
evidence of neuropathy, brachial plexopathy, cervical 
radiculopathy or myopathy.  

In a May 2007 VA examination report, the examiner was asked 
to determine whether the veteran's current left wrist 
disability was due to his service-connected right upper 
extremity disabilities.  The examiner reviewed the x-ray 
notations of the right wrist which indicated that there was a 
degenerative change of the distal radial carpal row junction 
which she found to be questionably posttraumatic or due to 
degenerative change.  She found that this degenerative change 
was the same as osteoarthritis-which was noted in the left 
wrist.  She opined that the veteran's current left wrist 
disability was not secondarily related to his service-
connected right epicondylitis and right median nerve damage.  
The rationale upon which her opinion was based was the fact 
that the veteran had been diagnosed as having mild 
degenerative changes or arthritis in both wrists and the 
changes found were most likely age related and symmetrical, 
therefore, the left wrist disability was less likely than not 
aggravated by his service-connected right upper extremity 
disabilities.  

In a September 2007 treatment note, the veteran sought 
treatment for paraesthesias and pain in his hands.  He 
advised that he has experienced these symptoms since 1993 and 
they worsened over the years.  The veteran reported worsening 
symptoms upon use of his hands, wrists and arms for any 
significant activity.  He further advised that he experiences 
significant popping and cracking of his wrists upon movement.  
Upon physical examination, the veteran was noted to have a 
mild positive Tinel signs at both wrists.  The physician 
suspected that the paraesthesias and pain in the veteran's 
hands was likely due to low-grade irritation of the medial 
nerves and low-grade tendinitis.  The physician indicated 
that there was no subjective evidence of nerve damage, but 
the veteran's history and findings from his physical 
examination were consistent with nerve irritation.  He opined 
that the irritation was due to overuse syndrome.  No opinion 
was given as to whether the veteran had a left wrist 
disability attributable to his active service or to a 
service-connected disability.  

The veteran was noted to have normal nerve conduction tests 
in the left wrist and no signs of carpal tunnel syndrome.  He 
was noted to have bilateral medial and lateral epicondylitis 
and neurapraxia of the median and ulnar nerves related to 
overuse and inflammation.  

Given the evidence as outlined above, the criteria for 
service connection for a left wrist disability has not been 
met on a direct, secondary or presumptive basis.  There is no 
evidence of treatment for a left wrist disability in the 
veteran's SMRs-there is, however, a notation of left elbow 
pain in 1994.  The veteran contends that he reported left 
wrist pain during his March 2004 discharge examination and it 
had not been noted in the report.  In May 2005, the VA 
examination found that it was not at least as likely as not 
that the veteran's currently diagnosed left wrist disability 
was caused by service or a service-connected disability.  
There is no competent medical opinion to the contrary.  

The Board appreciates the veteran and his wife's assertions 
that his left wrist disability had its onset in service or 
was secondarily due to his service-connected disabilities of 
the right upper extremity.  The veteran and his wife are 
competent, as laypeople, to report that as to which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  They are not, however, competent to offer their 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that they have 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Even assuming the veteran complained 
of left wrist pain at his March 2004 VA examination, there is 
still no competent medical opinion of record finding that the 
left wrist disability was due to service or a service-
connected disability.  Therefore, absent competent evidence 
linking the veteran's left wrist disability to service or to 
a service-connected disability, service connection must be 
denied on a direct and secondary basis.  

As the veteran was first diagnosed as having osteoarthritis 
of the left wrist in February 2007-three years following his 
discharge from service, service connection must also be 
denied on a presumptive basis.  



ORDER

Service connection for a left wrist disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


